In the

    United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 14‐2183 
 
UNITED STATES OF AMERICA,  
                                                    Plaintiff‐Appellee, 

                                  v. 

ABIDEMI AJAYI, 
                                                Defendant‐Appellant. 
                      ___________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 12 CR 190 — Rebecca R. Pallmeyer, Judge. 
                     ____________________ 

    ARGUED MAY 21, 2015 — DECIDED DECEMBER 11, 2015 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  ROVNER  and  WILLIAMS, 
Circuit Judges.  
   WILLIAMS,  Circuit  Judge.  Abidemi  Ajayi  deposited  a 
$344,657.84  fraudulent  check,  which  had  originally  been 
written  to  another  company,  into  his  bank  account.  Ajayi 
spent  about  half  of the money before  the bank  froze  his ac‐
count. He was indicted and convicted after a jury trial of five 
counts  of  bank  fraud  and  one  count  of  money  laundering. 
2                                                          No. 14‐2183 
 
He  now  appeals  his  conviction  arguing  that  the  evidence 
was  insufficient to establish that  he knew the  check  was  al‐
tered. However, we find that the evidence of his guilt, which 
includes  all  the  facts  and  circumstances  surrounding  the 
check, was compelling and sufficient to support the convic‐
tion.  He  also  challenges  the  district  court’s  decision  to  ex‐
clude  certain  emails  related  to  his  business  plan  to  secure 
MRI machines because they were not related to the case. We 
agree  with  the  district  court  and  find  that  the  emails  were 
irrelevant  because  the  emails  had  nothing  to  do  with  the 
fraudulent  check  or  the  person  Ajayi  claims  sent  him  the 
check.  Next,  Ajayi  contends  that  the  district  court  erred  by 
only  submitting  to  the  jury  a  portion  of  the  pattern  jury  in‐
struction  that  defines  scheme,  which  would  permit  the  jury 
to  find  him  guilty  without  proof  of  misrepresentation.  But, 
we find no error in the jury instructions because the instruc‐
tions,  reviewed  as  a  whole,  did  not  permit  the  jury  to  find 
him  guilty  without  finding  proof  of  misrepresentation.  He 
also contends that the five bank fraud counts were multiplic‐
itous. Since the four counts of bank fraud arose from Ajayi’s 
acts of withdrawing funds after he deposited the fraudulent 
check and were merely in furtherance of the bank fraud, we 
conclude  that  four  bank  fraud  counts  were  multiplicitous. 
Therefore, we vacate four of the bank fraud convictions. Fi‐
nally,  he  asserts  that  there  was  a  variance  or  a  constructive 
amendment between the indictment and the proof offered at 
trial, but this contention is without merit.  
                       I. BACKGROUND 
    The following facts were introduced at Ajayi’s trial. Aja‐
yi, a U.S. citizen of Nigerian descent, was an electrical engi‐
neer,  with  a  specific  background  related  to  magnetic  reso‐
No. 14‐2183                                                       3 

nance  imaging  (“MRI”)  machines.  Ajayi  wanted  to  start  a 
business selling MRI products in Africa. So, he incorporated 
GR  Icon  (“GRI”)  in  Illinois  and  another  company  in  Africa. 
To  fund  the  business  he  sought  money  from  private  inves‐
tors and African governments. 
    While traveling to Cameroon in 2009, he struck up a con‐
versation with Charles Brown, a man on the plane who was 
reading an issue of Scientific American that had an  MRI ma‐
chine  on  the  cover.  Ajayi  introduced  himself,  explained  he 
worked  with  MRI  machines,  and  eventually  told  Brown 
about  his  business  and  showed  him  his  business  materials. 
They  talked  for  six  hours.  Brown  indicated  that  he  was  a 
venture  capitalist  and  by  the  end  of  the  conversation,  he 
stated that he would be interested in investing $45,000. 
   After  returning  home,  Ajayi  received  an  envelope  from 
Brown  with  a  $344,657.84  check.  He  called  Brown  to  ask 
about the check amount. Brown explained that the account‐
ing department had made an error, told Ajayi to deposit the 
check  right  away,  and  stated  that  they  would  work  out  a 
way for Ajayi to refund the difference. 
    On  November  27,  2009,  Ajayi  deposited  the  check 
through  an  automatic  teller  machine  (“ATM”)  into  his  GRI 
account. Before this deposit, the account balance was $90.08. 
(And  during  2009,  it  never  had  an  ending  balance  over 
$332.)  The  bank  held  the  check  for  about  two  weeks  before 
releasing  the  funds  around  December  8,  2009.  Ajayi  called 
Brown  and  told  him  that  the  check  had  cleared.  Thereafter, 
Brown flew to Chicago unannounced and told Ajayi to meet 
him downtown. They met, and Brown demanded the differ‐
ence between the check and the $45,000 promised.  
4                                                       No. 14‐2183 
 
     Pursuant  to  Brown’s  instructions,  between  December  9 
and  December  12,  2009,  Ajayi  wrote  at  least  five  checks  to 
himself from the GRI account and cashed them. As charged 
in  the  indictment,  on  December  9,  2009,  he  wrote  a  $9,600 
check  to  himself  and  cashed  it  at  a  Chase  branch  in  Evans‐
ton.  The  next  day,  he  wrote  a  $16,500  check  to  himself  and 
cashed  it  at  a  Chase  branch  in  downtown  Chicago.  On  De‐
cember  11,  2009,  he  wrote  a  $17,000  check  to  himself  and 
cashed it at a Chase branch just north of downtown Chicago. 
During that bank visit, he also made a $53,000 wire transfer 
from  the  account. On December 12, 2009,  he wrote a $9,650 
check  to  himself  and  cashed  it  at  a  Chase  branch  on  the 
north side of Chicago. That day, he also wrote a $9,800 check 
to  himself  and  cashed  it  at  a  different  Chase  branch  on  the 
north  side  of  Chicago.  At  some  point  during  this  period, 
Ajayi also made retail purchases at Gap and the Apple Store. 
There  were  additional  checks  cashed  in  a  similar  manner 
that were not charged in the indictment. 
    In total, he was able to withdraw more than $171,000 be‐
fore  the  bank  froze  his  account.  The  bank  learned  from 
ABM,  the  Texas  company  that  issued  the  check,  that  ABM 
believed  the  check’s  payee  had  been  changed  because  the 
intended  payee,  Pollock,  another  Texas  company,  had  con‐
tacted  ABM  asking  for  payment.  After  investigating,  ABM 
learned that the payee’s name on the check had been altered. 
There are no facts as to who altered the check and how it got 
from Texas to Illinois.  
    Ajayi  attempted  to  offer  into  evidence  emails  between 
him and individuals who would help facilitate his purchase 
of  MRI  equipment.  These  emails  were  exchanged  around 
July 20–21, 2009, December 9–30, 2009, and January 16, 2010. 
No. 14‐2183                                                          5 

In response to the government’s argument that Ajayi’s busi‐
ness  was  not  legitimate,  Ajayi  offered  these  emails  to  show 
that  he  was  legitimately  trying  to  enter  the  MRI  business. 
The  district  court  deemed  the  emails  not  relevant  because 
they  did  not  relate  to  the  fraudulent  check,  the  charges,  or 
Brown. 
   During  a  hearing  held  at  the  close  of  evidence,  the  gov‐
ernment  proposed  pattern  jury  instructions,  and  stated  that 
any exceptions were noted. As to the jury instruction defin‐
ing “scheme,” the government did not use all the wording of 
the  pattern  jury  instruction,  and  it  did  not  contain  a  state‐
ment  indicating  any  alteration.  The  government  did  not  in‐
form Ajayi or the court that it was not a pattern instruction, 
and Ajayi’s counsel assumed that it was a pattern instruction 
and stated “no objection.” 
    The government charged Ajayi  with five counts of bank 
fraud under 18 U.S.C. §§ 1344(1) and (2), one count of money 
laundering  under  18  U.S.C.  § 1957(a),  and  one  count  of 
knowingly making and possessing an altered check under 18 
U.S.C.  § 513(a).  The  jury  convicted  Ajayi  of  the  bank  fraud 
and  money  laundering  counts.  The  district  court  sentenced 
Ajayi to 44 months’ imprisonment. Ajayi appeals his convic‐
tion. 
                          II. ANALYSIS 
   On appeal, Ajayi raises five challenges to his conviction. 
Specifically, he challenges: (1) the sufficiency of the evidence 
underlying his convictions for bank fraud and money laun‐
dering,  (2)  the  district  court’s  decision  to  exclude  Ajayi’s 
business  emails  on  the  ground  of  relevance,  (3)  the  district 
court’s  failure  to  give  the  pattern  jury  instruction  defining 
6                                                     No. 14‐2183 
 
scheme, (4) the five bank fraud counts as multiplicitous, and 
(5) whether  there  was  a  variance  or  a  constructive  amend‐
ment  between  the  indictment  and  the  proof  offered  at  trial. 
We address each argument in turn. 
   A. Evidence  Was  Sufficient  to  Sustain  Ajayi’s  Convic‐
   tions. 
    Ajayi  challenges  the  sufficiency  of  the  evidence  in  sup‐
port  of  the  convictions  for  bank  fraud  and  money  launder‐
ing.  He  argues  that  an  essential  fact  to  each  count  was  that 
he  knew  the  check  he  deposited  was  altered  and  that  the 
government failed to prove this fact. We disagree. 
    To  successfully  challenge  the  sufficiency  of  the  evidence 
used to convict him, Ajayi must show that, “based on the ev‐
idence  presented  at  trial,  no  rational  juror  could  find  guilt 
beyond a reasonable doubt.” United States v. Morris, 576 F.3d 
661, 666 (7th Cir. 2009). We often describe this as a nearly in‐
surmountable  hurdle.  See,  e.g.,  id.  at  665–66  (quoting  United 
States v. Pulido, 69 F.3d 192, 205 (7th Cir. 1995)). This descrip‐
tion is apt because we will only find the evidence insufficient 
“when the record contains no evidence, regardless of how it 
is weighed, from which the trier of fact could find  guilt be‐
yond  a  reasonable  doubt”  as  to  each  element  of  the  crime. 
United  States  v.  Domnenko,  763  F.3d  768,  772  (7th  Cir.  2014) 
(quoting United States v. Torres‐Chavez, 744 F.3d 988, 993 (7th 
Cir.  2014)).  And,  we  must  “view  the  evidence  in  the  light 
most favorable to the government.” Morris, 576 F.3d at 666. 
   In order to convict Ajayi for bank fraud under 18 U.S.C. 
§ 1344(1),  the  government  must  prove:  “(1)  there  was  a 
scheme  to  defraud  a  financial  institution;  (2)  the  defendant 
knowingly executed or attempted to execute the scheme; (3) 
No. 14‐2183                                                          7 

the  defendant  acted  with  the  intent  to  defraud;  and  (4)  the 
deposits  of  the  financial  institution  were  insured  by  the 
FDIC at the time of the charged offense.” United States v. Par‐
ker,  716  F.3d  999,  1008  (7th  Cir.  2013).  Bank  fraud  under 
§ 1344(2) requires the government to prove that there was a 
scheme to obtain money from the bank and that the scheme 
involved a materially false or fraudulent pretense, represen‐
tation, or promise, in addition to elements two through four 
necessary  under  § 1344(1).  See  United  States  v.  Higgins,  270 
F.3d 1070, 1073–74 (7th Cir. 2001). Money laundering under 
18 U.S.C. § 1957(a) requires the government to prove the de‐
fendant  knew  the  transaction  involved  criminally  derived 
property  that  was  derived  from  an  unlawful  activity,  here, 
bank fraud. See United States v. Haddad, 462 F.3d 783, 791–92 
(7th Cir. 2006). Because Ajayi contends that essential to each 
count was proof that he knew the check was altered and the 
government  failed  to  prove  that  fact,  we  will  only  address 
that aspect of the crimes. 
    The  government  introduced  evidence  establishing  that 
the  fraudulent  alterations  of  the  check  were  readily  appar‐
ent,  that  Ajayi  had  control  of  the  business  account,  with  a 
$90.08  balance,  that  carried  a  balance  of  less  than  $332  the 
year  before  the  deposit.  The  government  also  proved  that 
Ajayi deposited the check through an ATM as opposed to a 
teller and that within five days of the check’s clearance, Aja‐
yi  withdrew  approximately  $171,000.  He  wrote  checks  to 
himself  that  he  cashed  at  different  branches,  sent  a  wire 
transfer  to  a  third‐party  in  Florida,  and  made  purchases  at 
retailers such as Gap and the Apple Store. 
   While there was no direct evidence that Ajayi deposited 
the  check  knowing  it  had  been  altered,  the  government 
8                                                           No. 14‐2183 
 
could also establish this fact by circumstantial evidence and 
by inferences drawn from the scheme itself. See United States 
v.  Howard,  30  F.3d  871,  874  (7th  Cir.  1994);  see  also  United 
States  v.  Jackson,  540  F.3d  578,  594  (7th  Cir.  2008).  Based  on 
the  government’s  circumstantial  evidence  regarding  the  ac‐
count balances and the way that Ajayi withdrew funds, a ra‐
tional juror could have found that Ajayi knowingly deposit‐
ed a fraudulent check. Additionally, there was evidence that 
the alterations on the check were obvious. Given these facts, 
Ajayi’s story that he was expecting a $45,000 check—but re‐
ceived one for almost $350,000, and cashed it—is highly sus‐
pect.  Finally,  this  evidence  was  sufficient  not  only  to  estab‐
lish  that  Ajayi  deposited  the  check  knowing  of  the  alterna‐
tion, but it also supports the money laundering conviction. 
   Relying  on  United  States  v.  Anderson,  188  F.3d  886  (7th 
Cir.  1999),  Ajayi  finally  argues  that  as  to  the  bank  fraud 
counts,  the  fraud  scheme  ended  when  Ajayi  deposited  the 
check,  so  evidence  of  his  activities  after  cashing  the  check 
cannot  establish  that  he  knew  the  check  was  fraudulent. 
“[T]he crime of bank fraud is complete when the defendant 
places  the  bank  at  risk  of  financial  loss,  and  not  necessarily 
when  the  loss  itself  occurs.”  Anderson,  188  F.3d  at  888.  The 
“bank  fraud  statute  is  meant  to  punish  each  ‘execution’  of 
the scheme to defraud, and not each act in furtherance of the 
scheme  to  defraud.”  Id.  at  889.  Although  the  crime  is  com‐
plete when the bank is put at risk of financial loss, a defend‐
ant  could  still  engage  in  subsequent  acts  in  furtherance  of 
the  scheme  that  are  not  indictable,  but  are  still  part  of  the 
scheme.  See  United States v. Longfellow, 43 F.3d 318, 323  (7th 
Cir.  1994).  Ajayi  overstates  the holding  in  Anderson.  Even  if 
the  withdrawal  of  funds  were  acts  in  furtherance  of  the 
crime,  as  opposed  to  separate  crimes  as  charged,  the  un‐
No. 14‐2183                                                           9 

charged acts could be evidence that supports the conviction. 
See Anderson, 188 F.3d at 889; Longfellow, 43 F.3d at 323. 
    B. No  Abuse  of  Discretion  to  Refuse  Admission  of 
    Emails. 
    Ajayi  argues  that  the  central  issue  at  trial  was  “whether 
he  knowingly  executed  the  bank  fraud,  i.e.,  whether  he 
knew  the  check  was  altered.”  He  contends  that  the  district 
court erred by excluding emails exchanged between him and 
individuals who were helping him buy or attempting to sell 
him MRI machines because the emails would have support‐
ed his defense that the check was intended to help his fledg‐
ling  MRI  business.  These  emails  were  sent  around  July  20–
21,  2009,  December  9–30,  2009,  and  January  16,  2010.  He 
maintains that the jury could have reasonably inferred from 
the  text  and  timing  of  the  emails  that  he  had  been  contem‐
plating  the  purchase  of  MRI  machines  to  start  his  business 
for at least four months before he received the check in No‐
vember  2009,  and  that  after  he  received  the  check,  he  in‐
creased  the  seriousness  of  his  inquiries  about  the  MRI  ma‐
chines. He also argues that the emails would have discredit‐
ed the government’s argument  that his business was not le‐
gitimate and the check had no legitimate purpose.  
    We  review  the  district  court’s  decision  to  exclude  evi‐
dence  for  abuse  of  discretion.  United  States  v.  Holt,  460  F.3d 
934, 936 (7th Cir. 2006). Even if the district court erred, “[w]e 
will reverse and order a new trial only if any evidentiary er‐
rors  are  not  harmless.”  United  States  v.  Simon,  727  F.3d  682, 
696 (7th Cir. 2013). We evaluate challenges to the admissibil‐
ity  of  evidence  in  light  of  all  the  evidence  before  the  jury. 
Holt, 460 F.3d at 936. 
10                                                     No. 14‐2183 
 
    Relevant  evidence  is  evidence  that  has  a  tendency  to 
make a fact more or less probable than it would be without 
the evidence and involves a fact of consequence in determin‐
ing the action. Fed. R. Evid. 401. Although the district court 
was  not  required  to  exclude  this  evidence,  it  was  acting 
within its discretion when it did. District courts have “broad 
discretion  to  control  the  admission  of  evidence.”  United 
States v. Ozuna, 561 F.3d 728, 738 (7th Cir. 2009). Evidentiary 
rulings are “subject to reversal only if ‘no reasonable person 
could  take  the  view  adopted  by  the  trial  court.’”  United 
States v. Blitch, 773 F.3d 837, 847 (7th Cir. 2014) (quoting Unit‐
ed States v. Vargas, 552 F.3d 550, 554 (7th Cir. 2008)). While the 
emails may have shown that Ajayi had a legitimate business, 
a  reasonable  person  could  have  taken  the  view  that  they 
were  not  germane  because  they  had  no  connection  to  the 
crime—the forged check, Brown, or Ajayi’s intent to engage 
in the scheme. Therefore, the exclusion of the emails was not 
an abuse of discretion. See United States v. Van Allen, 524 F.3d 
814, 825 (7th Cir. 2008) (finding that the district court did not 
abuse  its  discretion  by  excluding  evidence  because  the  evi‐
dence  did  not  have  any  bearing  on  the  elements  of  the 
crime). 
      C. No Error in Failure to Give Pattern Scheme Jury In‐
      struction. 
    Ajayi  argues  that  the  district  court’s  failure  to  include 
certain  language  from  the  pattern  jury  instruction  that  de‐
fines  “scheme”  constituted  plain  error  and  prejudiced  him. 
The  government  responds  that  the  issue  is  not  reviewable 
because  Ajayi  waived  his  objection  to  the  jury  instruction 
when  he  affirmatively  agreed  to  it  as  proposed  by  the  gov‐
ernment, and if the issue were not waived, there was no er‐
No. 14‐2183                                                       11 

ror.  We  agree.  Even  if  we  were  to  find  that  Ajayi  did  not 
waive  his  right  to  challenge  the  “scheme”  jury  instruction, 
he fails to establish that there was plain error. 
    Ordinarily,  we  treat  an  affirmatively  stated  “no  objec‐
tion” to a jury instruction as a waiver. See, e.g., United States 
v. Natale, 719 F.3d 719, 729–30 (7th Cir. 2013). “But in Natale, 
we  recognized  the  harshness  of  the  waiver  rule  where  de‐
fense  counsel’s  statements  likely  resulted  from  negligently 
bypassing  a  valid  argument  rather  than  a  knowing  inten‐
tional decision.” United States v. Pust, 798  F.3d 597, 602 (7th 
Cir. 2015). When a simple “no objection” was given during a 
rote call‐and‐response colloquy with the district court judge 
during  a  charging  conference,  we  suggested  that  it  may  be 
that  waiver  is  not  presumed  and  the  court  may  examine 
whether the objection was forfeited rather than waived. Na‐
tale, 719 F.3d at 730–31. We further suggested that reviewing 
these  issues  may  be  proper  when  the  alleged  erroneous  in‐
struction  “inaccurately  state[d]  the  law  by  minimizing  or 
omitting elements required for conviction.” Id. at 731. Here, 
Ajayi’s counsel stated “no objection” during a rote colloquy 
with  the  district  court.  Also,  the  government  represented 
that  the  instruction  was  a  pattern  one  and  did  not  disclose 
that  the  instruction  omitted  language  that  was  relevant  to 
the  case.  (In  other  instances,  the  government  noted  altera‐
tions  to  the  pattern  instruction  or  when  the  instruction  was 
not a pattern one.)  
    However,  even  if  we  were  to  conclude  that  the  deletion 
of this language was an error, he has not shown that it was 
plain.  We  may  only  find  plain  error  if  he  establishes  that 
there is: (1) an error or defect; (2) that is clear or obvious; and 
(3) that affected his substantial rights. Puckett v. United States, 
12                                                        No. 14‐2183 
 
556  U.S.  129,  135  (2009).  If  the  defendant  can  establish  “the 
above three prongs …, the court of appeals has the discretion 
to remedy the error,” if it seriously affects the fairness, integ‐
rity, or public reputation of judicial proceedings. Id.  
   The  Seventh  Circuit  Pattern  Criminal  Jury  Instructions 
defines  “scheme”  for  charges  under  18  U.S.C.  § 1344.  The 
pattern instruction, in full, states: 
            A scheme is a plan or course of action formed with 
       the intent to accomplish some purpose.  
            [In considering whether the government has proven 
       a scheme to obtain moneys, funds, credits, assets, securi‐
       ties,  or  other  property  from  a  [bank]  [financial  institu‐
       tion]  by  means  of  false  pretenses,  representations  or 
       promises, the government must prove at least one of the 
       [false  pretenses,  representations,  promises,  or]  acts 
       charged  in  the  portion  of  the  indictment  describing  the 
       scheme.  However,  the  government  is  not  required  to 
       prove all of them.]  
            [A scheme to defraud a [bank] [financial institution] 
       means a plan or course of action intended to deceive or 
       cheat  that  [bank]  [financial  institution]  or  [to  obtain 
       money  or  property  or  to  cause  the  [potential]  loss  of 
       money  or  property  by  the  [bank]  [financial  institution]. 
       [A  scheme  to  defraud  need  not  involve  any  false  state‐
       ment or misrepresentation of fact.]] 

Pattern  Criminal  Jury  Instructions  of  the  Seventh  Circuit  413 
(2012). The commentary explains when to use the bracketed 
language. 
           The  first  bracketed  paragraph  should  be  given  in  a 
       case in which a scheme to obtain money from a bank by 
       means of false  pretenses,  representations  or  promises  is 
       charged  under  §  1344(2).  The  second  bracketed  para‐
       graph should be given in a case in which a scheme to de‐
       fraud a bank is charged. Where both methods of violat‐
No. 14‐2183                                                                  13 

           ing  the  statute  are  charged,  both  paragraphs  should  be 
           given. 

   Id.  The  government’s  proposed  instruction,  which  was 
adopted  by  the  court,  only  included  the  first  sentence  and 
the second bracketed paragraph of the pattern instruction.1 
    Ajayi argues that the district court erred. Because its jury 
instruction  did  not  include  the  language  from  the  pattern 
instruction clarifying what constitutes a scheme, the jury did 
not know that it had to find proof of a misrepresentation to 
convict him. 
    The district court’s failure to include the language of the 
first bracketed paragraph of the pattern instruction defining 
“scheme”  did  not  permit  the  jury  to  find  Ajayi  guilty  with‐
out  proof  of  a  misrepresentation.  The  indictment  charged 
Ajayi  under  §  1344(2).  So,  the  instruction  arguably  should 
have  included  this  paragraph.  But  we  must  keep  in  mind 
that the instruction given immediately before the scheme in‐
struction informed the jury that it must find proof of a mis‐
representation beyond a reasonable doubt. It stated that the 
government  had  to  prove  beyond  a  reasonable  doubt  that 
the  “defendant  knowingly  executed  the  scheme”  and  that 
the  “scheme  involved  a  materially  false  or  fraudulent  pre‐
tense,  representation,  or  promise.”  This  language  informed 
                                                 
      1 The jury instruction used by the court stated: 

                A scheme is a plan or course of action formed with 
           the intent to accomplish some purpose.  
               A scheme to defraud a bank means a plan or course 
           of action intended to deceive or cheat that bank or to ob‐
           tain money or property or to cause the potential loss of 
           money or property by the bank.  
14                                                         No. 14‐2183 
 
the jury that proof of a misrepresentation was required. We 
assume the jury follows the instructions given. United States 
v.  Keskes,  703  F.3d  1078,  1086  (7th  Cir.  2013).  Ajayi  did  not 
point  to  anything  in  the  record  to  overcome  that  presump‐
tion.  The  omitted  language  defining  scheme  would  merely 
have informed the jury that regardless of how many misrep‐
resentations  are  alleged  in  the  indictment,  the  government 
must  prove  at  least  one.  There  was  no  plain  error  and  the 
absence of the language did not permit the jury to find Ajayi 
guilty without the evidence necessary for conviction.  
    D. Bank Fraud Counts Are Multiplicitous. 
    Ajayi  contends  that  the  five  counts  of  bank  fraud  in  the 
indictment are multiplicitous. The government contends that 
the  bank  fraud  counts  are  not  multiplicitous  because  each 
check Ajayi wrote to himself and cashed was a separate exe‐
cution of the fraud scheme. Because Ajayi failed to challenge 
the indictment on multiplicity grounds before trial, the claim 
is forfeited and subject to plain error review. United States v. 
Parker, 508 F.3d 434, 440 n.5 (7th Cir. 2007). 
    Counts  1,  2,  3,  5,  and  6  of  the  indictment  charged  Ajayi 
with  bank  fraud under 18 U.S.C. §§ 1344(1) and  (2).  The in‐
dictment  alleged  a  fraud  scheme  where  Ajayi,  knowing  the 
check had been altered, deposited the check into his business 
account to create an inflated balance. The balance was inflat‐
ed, the government alleged, to deceive JP Morgan Chase into 
honoring  checks  and  paying  debits  drawn  on  the  account. 
Count  1  described  this  general  scheme  and  the  first  check 
drawn  on  the  business  account  that  Ajayi  wrote  to  himself 
and cashed. Of the remaining bank fraud counts, each count 
was for one of the four other checks drawn on the business 
account that Ajayi wrote to himself and cashed.  
No. 14‐2183                                                           15 

    A  multiplicitous  indictment  charges  a  single  offense  as 
separate counts. United States v. Starks, 472 F.3d 466, 468–69 
(7th Cir. 2006). It exposes the “defendant to the threat of re‐
ceiving multiple punishments for the same offense in viola‐
tion  of  the  Double  Jeopardy  Clause  of  the  Fifth  Amend‐
ment.” Id. at 469. To “determine whether a given indictment 
contains  multiplicitous  counts,  we  look  to  the  applicable 
criminal statute to see what the allowable ‘unit’ of prosecu‐
tion is—the minimum amount of activity for which criminal 
liability  attaches.”  United  States  v.  Allender,  62  F.3d  909,  912 
(7th Cir. 1995). 
    The bank fraud statute criminalizes a knowing execution 
of a scheme to defraud a financial institution or a scheme to 
obtain money under the custody or control of a financial in‐
stitution  by  means  of  fraudulent  representations.  18  U.S.C. 
§ 1344.  “This  and  other  circuits  have  consistently  held  that 
each ‘execution’ of a scheme, rather than a mere ‘act in fur‐
therance  of  such  a  scheme,’  constitutes  a  separate  violation 
of  § 1344.”  Allender,  62  F.3d  at  912  (quoting  Longfellow,  43 
F.3d at 323); see also Anderson, 188 F.3d at 889. A single crim‐
inal  scheme  may  have  more  than  one  execution.  Anderson, 
188  F.3d  at  889.  Furthermore,  “the  crime  of  bank  fraud  is 
complete  when  the  defendant  places  the  bank  at  risk  of  fi‐
nancial loss, and not necessarily when the loss itself occurs.” 
Id. at 888.  
    An  act  is  an  indictable  “execution”  rather  than  a  non‐
indictable “act in furtherance” when the act puts the bank at 
an  additional  financial  risk.  See  Longfellow,  43  F.3d  at  323 
(collecting cases). Additionally, an execution is “chronologi‐
cally  and  substantively  independent,”  where  no  act  “de‐
pended on others for its existence, and each [act] had its own 
16                                                   No. 14‐2183 
 
function  and  purpose—they  were  interrelated  only  because 
they  involved  the  same  overall  scheme.”  Id.  (citing  United 
States v. Molinaro, 11 F.3d 853, 860 (9th Cir. 1993)) (alterations 
omitted). 
    Here,  each  withdrawal  was  not  a  “chronologically  and 
substantively  independent”  act.  The  withdrawal  of  funds, 
the basis for counts 2, 3, 5, and 6, was entirely dependent on 
the initial deposit of the fraudulent check. Additionally, the 
acts  were  not  chronologically  separate,  as  each  act  charged 
occurred within days of the other. 
     Also,  the  withdrawal  of  funds  did  not  put  the  bank  at 
any  additional  risk.  When  it  released  the  funds  from  the 
check to the account, the bank put itself at risk for losing the 
entire amount of the check, and the subsequent withdrawals 
did not create an additional risk. So, they are not executions. 
Rather, they are acts in furtherance of the crime. As a result, 
we  hold  that  withdrawals  of  money  credited  to  an  account 
that is the proceeds of a fraudulent check are not indictable 
separate  executions.  See  United  States  v.  Hord,  6  F.3d  276, 
281–82  (5th  Cir.  1993)  (holding  that  under  the  bank  fraud 
statute  the  deposits  of  fraudulently  obtained  funds  consti‐
tute  the  execution  of  the  fraud  scheme,  not  the  attempts  to 
withdraw funds); see also Longfellow, 43 F.3d at 324 (discuss‐
ing Hord). Therefore, counts 2, 3, 5, and 6 are multiplicitous 
of  count  1,  and  Ajayi  was  exposed  to  double  jeopardy.  See 
Starks,  472  F.3d  at  468–69.  So  his  convictions  and  sentence 
were illegal and a miscarriage of justice. See United States v. 
Podell, 869 F.2d 328, 332 (7th Cir. 1989). We vacate his convic‐
tions  on  counts  2,  3,  5,  and  6  and  remand  for  resentencing 
because  the  district  court  committed  plain  error  by  permit‐
ting his convictions. 
No. 14‐2183                                                           17 

    The government argues that even if there were an error, 
it need not be corrected because the sentence was significant‐
ly  below  the  statutory  maximum,  and  the  guideline  range 
for one conviction would be the same as for five. However, 
we do not agree and conclude that these counts must be va‐
cated. Parker, 508 F.3d at 441 (citing United States v. Ball, 470 
U.S.  856,  864–65  (1985)).  At  the  very  least,  the  district  court 
must  vacate  the  $100  special  assessment  for  each  multipli‐
citous conviction. Also, the district court sentenced Ajayi to 
eight months for each multiplicitous conviction, to run con‐
secutively. Since there is simply no way to ascertain whether 
the  district  court  would  have  imposed  the  same  sentence  if 
Ajayi  had  been  convicted  of  only  one  bank  fraud  count  in‐
stead of five, we must remand the case for resentencing. 
    E. There Was No Variance. 
     Finally,  Ajayi  argues  that  there  was  a  fatal  variance  be‐
tween  the  indictment  and  proof  at  trial  because  the  scheme 
presented  at  trial  was  categorically  different  and  broader 
than the scheme alleged in the indictment. Specifically, Ajayi 
contends  that  the  indictment  alleges  that  Ajayi  was respon‐
sible for diverting the check from ABM to his business; while 
at  trial,  the  government  did  not  attempt  to  prove  this  fact. 
Instead, it showed that Ajayi deposited a check that he knew 
was altered (because it was obvious on the face of the check) 
into  his  business  account  and  made  withdrawals  from  the 
account.  Ajayi  maintains  that  this  varied  the  proof  because 
based  on  the  indictment,  he  believed  that  the  government 
had to link him to the check in some way before its forgery. 
He  further  maintains  that  he  was  unable  to  anticipate  that 
the  government  would  present  evidence  that  the  diversion 
of  the  check  and  its  forgery  were  not  committed  by  Ajayi 
18                                                       No. 14‐2183 
 
and  that  he  knew  the  check  was  altered  because  the  altera‐
tions were facially obvious. And as a result, he was left un‐
prepared to defend himself. Because Ajayi failed to raise this 
challenge  below,  the  claim  is  subject  to  plain  error  review. 
United States v. Duran, 407 F.3d 828, 843 (7th Cir. 2005). 
    Although Ajayi references a constructive amendment, we 
find  none.  A  constructive  amendment  occurs  when  the  evi‐
dence presented at trial supports a crime other than the one 
charged.  See  United  States  v.  Ratliff‐White,  493  F.3d  812,  820 
(7th  Cir.  2007).  Neither  Ajayi’s  arguments  nor  the  evidence 
support the conclusion that the evidence at trial established 
a crime different from the one charged. So, we will examine 
whether there was a variance. 
    “A  variance  between  indictment  and  proof  exists  ‘when 
the  terms  of  the  indictment  are  unaltered,  but  the  evidence 
offered  at  trial  proves  facts  materially  different  from  those 
alleged in the indictment.’” Id. (quoting United States v. Galif‐
fa, 734 F.2d 306, 312 (7th Cir. 1984)). “A variance is fatal only 
when the defendant is prejudiced in his defense because he 
cannot anticipate from the indictment what evidence will be 
presented  against  him  … .”  Id.  (quoting  Hunter  v.  State  of 
N.M., 916 F.2d 595, 599 (10th Cir. 1990)) (alteration omitted). 
“When … the indictment gives a defendant particular notice 
of the events charged, and the proof at trial centers on those 
events, minor differences in the details of the facts charged, 
as contrasted to those proved, are unlikely to be either mate‐
rial  or  prejudicial.”  United  States  v.  Reeder,  170  F.3d  93,  105 
(1st Cir. 1999). 
   The facts at trial did not substantially vary from the fac‐
tual  allegations  in  the  indictment.  The  indictment  asserted, 
and the evidence at trial showed, that: (1) Ajayi had a busi‐
No. 14‐2183                                                       19 

ness bank account; (2) he obtained the fraudulent check; (3) 
the  fraudulent  check  was  altered  by  someone;  (4)  Ajayi, 
knowing  that  the  check  had  been  altered,  deposited  the 
check; and (5) Ajayi made several withdrawals from the ac‐
count in the form of checks payable to himself. 
    The  only  fact  presented  not  included  in  the  indictment 
was  that  the  alteration  to  the  check  was  obvious  from  the 
face of the check. “The proof at trial is necessarily more de‐
tailed than the facts alleged in the indictment, which is simp‐
ly a ‘plain,  concise  and definite  written statement of the  es‐
sential  facts  constituting  the  offense  charged.’”  Id.  (quoting 
Fed. R. Crim. P. 7(c)(1)). As previously stated, the indictment 
charged a scheme to defraud the bank by Ajayi submitting a 
check he knew was altered. Proof at trial was the same. Con‐
trary  to  Ajayi’s  contention,  the  indictment  does  not  allege 
how  Ajayi  knew  the  check  was  altered.  This  information  is 
part of the “more detailed” facts that were proof at trial but 
not part of the indictment. In our view, there was no materi‐
al variance. 
    Even if there were a variance, we find that Ajayi was not 
prejudiced  by  it.  Ajayi  argues  that  had  he  known  that  the 
government was going to argue that he knew the check was 
altered because the alterations were obvious from the face of 
the check, he would have moved for a bill of particulars or to 
dismiss the indictment, or added expert testimony to estab‐
lish  that  a  layperson  would  not  have  known  the  check  was 
altered.  However,  Ajayi  knew  the  material  elements  of  the 
crime and that the government was going to try to establish 
that  he knew the check was altered. It  was  up to Ajayi and 
his attorney to come up with ways  to  show  that  he  did  not 
have  the  requisite  knowledge.  He  could  have  filed  motions 
20                                                     No. 14‐2183 
 
and  retained  an  expert  to  defend  against  the  knowledge  el‐
ement based on the indictment as written. Also, because one 
of  the  charges  was  that  he  made  and  possessed  an  altered 
check,  he  could  have  anticipated  that  the  government  was 
going to submit evidence about the alteration. Therefore, we 
conclude that he was not prejudiced because he could antic‐
ipate  from  the  indictment  what  evidence  was  going  to  be 
presented against him. 
                       III. CONCLUSION 
    Therefore,  we  VACATE  the  convictions  for  counts  2,  3,  5, 
and 6 because they are multiplicitous and REMAND  this case 
to the district court for resentencing. We AFFIRM all other is‐
sues raised on appeal.